Ellis, J.
Concurring.
I think the' judgment should be reversed because the evidence was insufficient upon the question of earning and saving capacity of the deceased. See Jacksonville Electric Co. v. Bowden, 54 Fla. 461, 45 South. Rep. 755. The instruction referred to in the majority opinion relating to the computation of damages and the use of the American Mortuary Tables to determine the life expectancy of the deceased is not in my opinion defective for the reasons given in the majority opinion nor in that of Mr. Justice West. I agree with him however, that in cases of persons not in normal health the American Mortuary tables are admissible in evidence for determining the life expectancy of such persons, but the tables should be considered along with all the evidence as to the person’s health and habits whose life expectancy is to be ascertained.